 
 
I 
108th CONGRESS 2d Session 
H. R. 4902 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Walden of Oregon (for himself, Mr. Pomeroy, Mr. Bishop of Georgia, Mr. Burr, Mr. Kildee, Mr. Kind, Mr. King of Iowa, Mr. McHugh, Mr. McIntyre, Mr. Miller of Florida, Mr. Nethercutt, Mr. Peterson of Pennsylvania, Mr. Ryun of Kansas, Mr. Sanders, Mr. Shuster, Mr. Towns, Mr. Boucher, Mr. Lucas of Oklahoma, Mr. Stenholm, Mr. Bass, Mr. Sandlin, Mr. Manzullo, Mr. Renzi, Mr. Hefley, Mr. Udall of New Mexico, Mr. Ross, Mr. Ney, Mrs. Emerson, and Mr. Alexander) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To extend the temporary increase in payments under the Medicare Program for home health services furnished in a rural area. 
 
 
1.Short titleThis Act may be cited as the Medicare Rural Home Health Services Improvement Act of 2004. 
2.Two-year extension of temporary medicare payment increase for home health services furnished in a rural areaSection 421 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2283; 42 U.S.C. 1395fff note) is amended— 
(1)in the section heading, by striking one-year and inserting temporary; and 
(2)in subsection (a), by striking 2005 and inserting 2007. 
 
